EXHIBIT 23.01Consent of Independent Registered Public Accounting FirmWe hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (Nos. 333-166173, 033-46124, 333-25129, and 333-78879) and Form S-3 (No. 333-204080) of General Employment Enterprises, Inc. ("GEE") of our report dated December 29, 2015, relating to the consolidated financial statements of GEE, which appears in the Form 10-K of GEE for the year ended September 30, 2015./s/ FRIEDMAN LLPMarlton, New JerseyDecember 29, 2015
